DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51, 54, 55, 57, 61, 64, 65, and 67 is/are rejected under 35 U.S.C. 102(a)(1)9 as being anticipated by Yeh et al. (Yeh) (US 2007/0177595).
Regarding claim 51, Yeh discloses a system configured to encode frames of image data from an incoming signal into video data in a packetized elementary stream (PES), the system comprising: 
(a) a processor (system controller 240) configured to,
(i) receive a signal including the frames of image data and control information associated with the image data including video metadata parameters associated with application specific functions applicable to the image data ([0004], [0005], a stream including image data and parameter data is compressed);
(ii) encode the frames of image data to form video access units ([0004], access units are generated), each video access unit including,
(aa) an elementary stream (ELSM) header including image data metadata parameters associated with decoding and displaying the image data ([0004], [0028], [0029], an elementary stream header has information for MPEG decoding),
(bb) a PES header including timing reference information including a presentation time stamp (PTS) ([0004], the PES header has a presentation time stamp),
(cc) one or more codestreams associated with a frame of the image data ([0004], transport stream 104),
(iii) map the video access units into PES packets using the PTS in the PES header of the respective video access units ([0004], PES packets are formed using the PTS);
(iv) order the PES packets (120) in an order (see FIG. 1) using the PTS in the PES packets ([0004], header 106 has a time stamp) to form a PES (120) in a transport stream (110) including the control information (FIG. 1, [0004], a transport stream is generated using the PES packets and the PTS); and 
(b) a storage device (430) configured to,
(i) store the frames of image data ([0007], packet payloads are stored in ES buffer 206), and
(ii) store the control information ([0004], [0028], [0029], an elementary stream header 112 has information for MPEG decoding).
Regarding claims 54 and 64, Yeh discloses wherein the control information is encoded in a video descriptor including video component parameters configured to enable a high level acquisition of a video component ([0004], control data is stored in PES header 120 as opposed to header 130, allowing accessing the control parameters at a higher level than the elementary stream header 130).
Regarding claim 55 and 65, Yeh discloses wherein the video component parameters are configured to associate the video component with a program in the transport stream (FIG. 1 [0004], a transport stream contains programs; the PTS is associated with a respective payload).
Regarding claims 57 and 67, Yeh discloses wherein the video metadata parameters include a parameter identifying a time code associated with each video access unit ([0004], a PTS and DTS is associated with the generated access units 130).
Regarding claim 61, Yeh discloses A method of decoding video data in a packetized elementary stream (PES) including frames of image data, the method comprising:
(a) receiving a transport stream (step 301) including,
(ii) control information associated with the image data including video metadata parameters associated with application specific functions applicable to the image data ([0004], [0005], a stream including image data and parameter data is decoded);
 (ii) the PES (FIG. 3, step 306, a PES is received), wherein the PES includes the frames of image data in video access units ([0004], access units are generated), each video access unit including, 
(aa) an elementary stream (ELSM) header including image data metadata parameters associated with decoding and displaying the image data ([0004], [0028], [0029], an elementary stream header has information for MPEG decoding), 
(bb) a PES header including timing reference information including a presentation time stamp (PTS) ([0004], header 106 has a time stamp), 
(cc) one or more codestreams associated with a frame of the image data ([0004], transport stream 104);
(b) retrieving each video access unit present in an order associated with the PTS in the PES header of the video access unit (FIG. 1, [0004], a transport stream is generated using the PES packets and the PTS and decoded in an order according to the PTS); and
(c) decoding the retrieved video access unit using the control information to form a signal including the frames of image data (FIG. 2a, data from elementary stream buffer 206 and header buffer 204 are passed to decoder 250).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 56 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Yeh) (US 2007/0177595) in view of Basso et al. (Basso) (US 2004/0167916).
Regarding claims 56 and 66, Yeh discloses the encoding system of claim 51 (see claim 51 above).
Yeh is silent about wherein the video metadata parameters comprise a parameter identifying a profile and level associated with each video access unit.
Basso from the same or similar field of endeavor discloses wherein the video metadata parameters comprise a parameter identifying a profile and level associated with each video access unit ([0045], [0049], [0072], access unit header comprises profile/level information 1150, 2150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Basso into the teachings of Yeh for signaling profile and level data for decoding video data.

Claim(s) 58 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Yeh) (US 2007/0177595) in view of Qiu et al. (Qiu) (US 2008/0316362).
Regarding claims 58 and 68, Yeh discloses the encoding system of claim 51 (see claim 51 above) and each payload comprising access units (FIG. 1, [0004], the payload is comprised on access units).
Yeh is silent about wherein the video metadata parameters include a parameter identifying a frame count associated with each video access unit.
Qiu from the same or similar field of endeavor discloses wherein the video metadata parameters include a parameter identifying a frame count associated with each video access unit ([0023], a frame count is signaled in each payload header).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Qiu into the teachings of Yeh for signaling an amount of frames for processing.

Claim(s) 59 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Yeh) (US 2007/0177595) in view of Xia et al. (Xia) (US 2007/0237238).
Regarding claims 59 and 69, Yeh discloses the encoding system of claim 51 (see claim 51 above).
Yeh is silent about wherein the video metadata parameters comprise a parameter identifying whether the video data is interlaced video.
Xia from the same or similar field of endeavor discloses wherein the video metadata parameters comprise a parameter identifying whether the video data is interlaced video ([0113], [0115], interlace frames are signaled in a header).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xia into the teachings of Yeh for signaling to a decoder a type of frame having odd and even fields for processing.

Claim(s) 60 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Yeh) (US 2007/0177595) in view of Cohen et al. (Cohen) (US 2006/0093318).
Regarding claims 60 and 70, Yeh discloses the encoding system of claim 51 (see claim 51 above).
Yeh is silent about wherein the packets in the PES have an MPEG-2 Part 1 container format.
Cohen from the same or similar field of endeavor discloses wherein the packets in the PES have an MPEG-2 Part 1 container format ([0004], Mpeg 2 Part 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohen into the teachings of Yeh for processing MPEG 2 part 1 formatted bitstreams.

Allowable Subject Matter
Claims 52, 53, 62, and 63 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488